UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6853


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOOKER TRAVIS LAW, III,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00640-RBH-1)


Submitted:   June 14, 2012                 Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Booker Travis Law, III, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Booker Travis Law, III, appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     United States v. Law, No. 4:07-cr-00640-

RBH-1 (D.S.C. Apr. 26, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                                  2